Citation Nr: 0123965	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  96-51 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a low back 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.  He had later Reserve service with periods of 
active duty for training (ACDUTRA), including a period from 
June 25 to July 9, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 1996 
which denied service connection for a low back disability.  
In a March 2000 decision, the Board denied service connection 
for a low back disability.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2000, the 
parties (the veteran and the VA Secretary) filed a joint 
motion with the Court, requesting that the Board decision be 
vacated and the case remanded.  By a November 2000 order, the 
Court granted the motion.  The case was subsequently returned 
to the Board, and in August 2001 the veteran's attorney 
submitted additional evidence and written argument.


REMAND

The March 2000 Board decision denied service connection for 
the veteran's current low back disability (postoperative 
residuals of a herniated disc at L5-S1), finding that it was 
due to a post-service injury in October 1991, while on a 
civilian job, and that it was not related to service 
(including back problems noted during active duty from 
November 1974 to November 1978 and during ACDUTRA in June-
July 1988).  The November 2000 joint motion and Court order 
vacated the Board decision, noting that additional reasons 
and bases were required.

Subsequent to the now-vacated Board decision, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) was enacted.  Among other 
things, the VCAA redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VA has 
recently promulgated a companion regulation to reflect these 
VCAA changes in notice and duty to assist.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

In August 2001, the report of an evaluation conducted in 
December 2000 by C. Brigham, M.D., was received at the Board.  
This evaluation was based on an examination of the veteran as 
well as a review of several medical records, only some of 
which are in the claims folder.  Dr. Brigham refers to the 
October 1991 job injury of the low back.  He also refers to a 
new low back injury in November 1999, following which the 
veteran received more treatment including low back surgery in 
February 2000.  Ongoing medical records, including records 
from sources mentioned in Dr. Brigham's report, are relevant 
to the VA claim and should be obtained.

In addition, evidence previously of record indicates a 
worker's compensation claim was filed with respect to the 
October 1991 low back injury.  As noted, the recently 
received report from Dr. Brigham refers to a new low back 
injury in November 1999 which may be the subject of a 
worker's compensation claim.  Worker's compensation records 
may shed light on the source of the veteran's current low 
back disability, and such records should be obtained.

The veteran was previously provided a VA examination, with a 
medical opinion, in July 1998, and the doctor opined that the 
veteran herniated disc in the low back was due to the October 
1991 job injury and not due to service.  However, given the 
additional evidence recently submitted, and other records to 
be obtained on remand, another VA examination/opinion is 
warranted.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining sufficient identifying 
information and authorization from the 
veteran, the RO should obtain copies of 
all documents associated with worker's 
compensation claims related to the 
veteran's October 1991 civilian job injury 
and later injuries (note the recent report 
from Dr. Brigham refers to a November 1999 
injury).  This includes administrative and 
any court documents related to claims for 
worker's compensation, associated worker's 
compensation decisions, and related 
medical and lay evidence considered in the 
worker's compensation decisions.

2.  After obtaining identifying 
information and authorizations from the 
veteran, the RO should obtain all medical 
records, not already on file, of the 
veteran's treatment for low back problems 
since October 1991.  This includes, but is 
not limited to, records from S. R. Klein, 
M.D., K.N.M. Barth, M.D., H. Root, M.D., 
and G. Palman, D.O. and other sources 
listed in the December 2000 report from 
Dr. Brigham.  

3.  After the above evidence is added to 
the claims folder, the RO should have the 
veteran undergo a VA medical examination 
to determine the etiology of his current 
low back disorder, including whether it is 
related to service.  The claims folder 
must be made available to and reviewed by 
the doctor, and the examination report 
should note that such has been 
accomplished.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the date of onset and 
etiology of the veteran's current low back 
disorder, including whether it is related 
to problems during his November 1974-
November 1978 active duty and during his 
June-July 1988 ACDUTRA.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by the VCAA and companion VA 
regulation, the RO should review the claim 
for service connection for a low back 
disability.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


